DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edward Baba on 10/08/21.
The application has been amended as follows: 
Specification, paragraph 45, line 24: delete “903” and add -- 903a --. 

Reason for Allowance
Claims 66-68, 70-72, 74, and 77-92 are allowed. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches of wherein the MRI-visible style is affixed at one end to the flat surface and dimensioned for insertion into a channel of the one or more channels of the adjustable turret thereby allowing targeting of the channel by visualizing the trajectory of the inserted MRI-visible style; and wherein the second MRI-visible style is affixed at one end to the flat surface and dimensioned for insertion into a channel of the one or more channels of the adjustable turret that includes the combination of recited limitations in claims 66 or 84.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771       
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771